DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This application is made special by petition granted on 02 Aug 2022.

This application is a domestic application, filed 27 Dec 2021; and claims benefit of provisional application 63/131,449, filed 29 Dec 2020.

Claims 1-4, 8-9, 11-24, 26-30, 34, 36, and 38-47 are pending in the current application. Claims 42-47, drawn to non-elected inventions, are withdrawn. Claims 1-4, 8-9, 11-24, 26-30, 34, 36, and 38-41 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 8-9, 11-24, 26-30, 34, 36, and 38-41, in the reply filed on 14 Nov 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Applicant’s election of species of PVH comprising the structure having the formula 
    PNG
    media_image1.png
    71
    233
    media_image1.png
    Greyscale
 in the reply filed on 14 Nov 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-9, 11-23, 26-30, 34, 36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Bonora et al. (Nucleic Acids Research, 1993, 21(5), p1213-1217, cited in PTO-892) in view of Gravert et al. (Chem. Rev., 1997, 97, p489-509, cited in PTO-892) and LAU et al. (WO 2016/160475 A1, published 06 Oct 2016, cited in PTO-892).
Bonora et al. teaches a method for the liquid phase synthesis of oligonucleotides Is described which makes use of polyethylene glycol (PEG) as soluble support and phosphoramidite derivatives as synthons. This solution method, called HELP (High Efficiency Liquid Phase) Plus, appears effective in terms of speed and coupling yield and can be evaluated for the production of large amount of oligonucleotides. (page 1213, abstract) Bonora et al. teaches over the past years, the liquid-phase method has been proposed as alternative to the well known solid phase synthesis of oligonucleotides, but further applications were hampered by the lack of a convenient synthetic method. It utilizes as handle for the growing chain a polymeric support soluble in the reaction media; subsequently, the polymer is freed from unreacted reagents and soluble by-products by a diafiltration or a crystallization process. (page 1213, left column, paragraph 1) Bonora et al. teaches the application of the well known phosphoramidite chemistry to the PEG-supported synthesis reduces the time and increases the yield of the overall process, allowing the synthesis of longer oligomers. (page 1213, paragraph spanning left and right columns) Bonora et al. teaches nucleoside phosphoramidites were obtained from Pharmacia or ABN. (page 1213, right column, paragraph 2) Bonora et al. teaches functionalization of the PEG soluble support with 5’-O-DMT-2’-deoxynucleoside-3’-O-succinate dissolved in 1,2-dichloroethane. (page 1213, right column, paragraph 5) Bonora et al. teaches the general procedure for oligonucleotide assembly comprising detritylation to remove the 5’-DMT blocking group, and after 15 minutes the polymer was precipitated, washed, and filtered, (page 1214, left column, paragraph 6) corresponding to a first bioconjugate where the blocking group is Dimethoxytrityl (DMT), also known as bis(4-methoxyphenyl)phenylmethyl. Bonora et al. teaches the general procedure for oligonucleotide assembly further comprising condensation in acetonitrile, capping, and oxidation of the phosphite to a phosphate, (page 1214, left column, paragraph 4 to right column, paragraph 3) corresponding to a second bioconjugate. Bonora et al. teaches the final PEG-oligonucleotide was deprotected. The oligonucleotide was separated from PEG by a precipitation and following centrifugation or filtration. Bonora et al. teaches amidites and tetrazole were dissolved in acetonitrile before using. (page 1213, right column, paragraph 3) Bonora et al. teaches synthesis of the octanucleotide d(TAGCGCTA), (page 1216, left column, paragraph 6-8; page1215, table 1) implying the structure of the nitrogenous bases used and that the steps are repeated multiple cycles until the desired length of oligonucleotide is synthesized.
Bonora et al. does not specifically disclose the method where the polyvalent hub (PVH) comprises an acrylate polymer. (claim 1) 
Gravert et al. teaches by replacing insoluble cross-linked resins with soluble polymer supports, the familiar reaction conditions of classical organic chemistry are reinstated, and yet product purification is still facilitated through application of macromolecular properties. This methodology, termed liquid-phase synthesis, in essence avoids the difficulties of solid-phase synthesis while preserving its positive aspects. The term “liquid-phase” synthesis was first used to contrast the differences between solid-phase peptide synthesis and a method of synthesis on soluble polyethylene glycol. Although “soluble polymer-supported” synthesis might be a less ambiguous label than “liquid-phase” synthesis, the latter term is more prevalent in the literature. (page 490, left column, paragraph 1-2) The soluble polymer support corresponds to the claimed terminology of a PVH. Gravert et al. teaches polymers employed as soluble supports for liquid-phase synthesis must: (1) be commercially available or rapidly and conveniently prepared, (2) demonstrate good mechanical and chemical stabilities, (3) provide appropriate functional groups for easy attachment of organic moieties, and (4) exhibit high solubilizing power in order to dissolve molecular entities with low solubilities and permit the development of a general synthetic methodology independent of the physicochemical properties of target compounds. Soluble supports in general should have molecular weights high enough to be solid or crystalline at room temperature and yet not excessively high such that solubilities in a variety of solvents is limited. (page 490, right column, paragraph 1-2) Gravert et al. teaches on the basis of past achievements in liquid-phase chemistry, new research in soluble support-based methodologies has the potential to make significant advancements. Gravert et al. teaches examples of soluble polymers that have been used in liquid-phase synthesis include polyacrylic acid, polyacrylamide, and poly(N-isopropylacrylamide)-poly(acrylic acid derivatives). (page 491, right column, paragraph 4-5; page 492 figure 1 and table 1). Gravert et al. teaches analogous to polymer-supported peptide synthesis, covalent attachment of the growing chain of nucleotides to a macromolecular support also simplifies an otherwise arduous task of purification during oligonucleotide synthesis. (page 501, left column, paragraph 2)
LAU et al. teaches methods that comprise providing polymer chains comprising a plurality of reactive groups onto the surface of beads and covalent attachment of functionalized biomolecules, such as primers. (abstract) LAU et al. teaches in some aspects, the polymer chain comprises polyethylene glycol (PEG) repeat units. (page 8, paragraph 32) LAU et al. teaches an additional aspect of the disclosure provides a reagent comprising beads that are functionalized with polymer chains. Each of the polymer chains can comprise a carbon backbone of the formula: 
    PNG
    media_image2.png
    127
    187
    media_image2.png
    Greyscale
 .  In some embodiments, an individual polymer chain of the polymer chains comprises a molecular weight of about 50 kiloDalton (KDa) to about 2500 KDa. In some embodiments, a nucleic acid molecule is coupled to the beads through 'R1'. (page 8, paragraph 33 to page 9, paragraph 35) LAU et al. teaches in some embodiments, homopolymer and copolymers of pentafluorophenyl acrylate are used as linkers to conjugate ssDNA onto magnetic beads. (page 39, paragraph 165) LAU et al. teaches the working example of a copolymer prepared by polymerizing pentafluorophenyl acrylate (PFPA), a reactive ester, with N,N-dimethyl acrylamide (DMA), a water-soluble monomer, in 20 to 80 molar ratio can space apart primers on the surfaces of a bead ( e.g., magnetic bead) and can, thus, result in increased amplicon to primer ratio after amplification. (example 3 at page 61, paragraph 260 to page 63, paragraph 275) LAU et al. teaches the formation of the primer conjugate does not require a succinate linker. (figure 8B) Table 3 at page 62, paragraph 262 and figure 8B provides evidence that the PFPA is pentafluorophenyl acrylate and the description of “pentafluorophenyl acetate (PFPA)” at page 61, paragraph 260 is a typographical error.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Bonora et al. in view of Gravert et al. and LAU et al. to substitute the soluble polymer support or PVH of the liquid phase oligonucleotide synthesis of PEG taught in Bonora et al. with a soluble polymer support or PVH of polyacrylic acid or a copolymer prepared by polymerizing pentafluorophenyl acrylate with N,N-dimethyl acrylamide. One of ordinary skill in the art would have been motivated to combine Bonora et al. in view of Gravert et al. and LAU et al. with a reasonable expectation of success because both Bonora et al. and Gravert et al. are drawn to the field of liquid-phase synthesis and the particular application of liquid-phase synthesis to the synthesis of oligonucleotides, Gravert et al. teaches examples of soluble polymers that have been used in liquid-phase synthesis include polyacrylic acid, polyacrylamide, and poly(N-isopropylacrylamide)-poly(acrylic acid derivatives) or that these soluble polymers are equivalents known for the same purpose, and LAU et al. teaches insoluble polymer supports for oligonucleotides include polyacrylic acid or a copolymer prepared by polymerizing pentafluorophenyl acrylate with N,N-dimethyl acrylamide, and Gravert et al. teaches on the basis of past achievements in liquid-phase chemistry new research in soluble support-based methodologies has the potential to make significant advancements, suggesting that one of ordinary skill in the art would have desired to build on past achievements in liquid-phase chemistry similar to Bonora et al. teaching the improvement of the HELP Plus methodology over the HELP methodology. Further, one of ordinary skill in the art would have had a reasonable expectation of success to combine Bonora et al. in view of Gravert et al. and LAU et al. because all of Bonora et al., Gravert et al., and LAU et al. also encompass the application of PEG as a polymer support for oligonucleotides. Regarding the molecular weight of the PVH, such as recited in claim 9 or derived from claim 18, Gravert et al. teaches soluble supports in general should have molecular weights high enough to be solid or crystalline at room temperature and yet not excessively high such that solubilities in a variety of solvents is limited, and LAU et al. teaches in some embodiments, an individual polymer chain of the polymer chains comprises a molecular weight of about 50 kiloDalton (KDa) to about 2500 KDa, suggesting that one of ordinary skill in the art would have been motivated to select the molecular weight from within the range taught by LAU et al. to result in the desired functional properties related to molecular weights taught by Gravert et al. Regarding claim 33, Bonora et al. teaches nucleoside phosphoramidites were obtained from Pharmacia or ABN, making obvious the method where Re is -CH2CH2CN because well known and commercially available phosphoramidites from the described sources have this structure at the corresponding position of the phosphoramidite. Therefore one of ordinary skill in the art would have been motivated to build upon past achievements in liquid-phase oligonucleotide synthesis by substituting the PEG polymer support for oligonucleotides with the copolymer prepared by polymerizing pentafluorophenyl acrylate with N,N-dimethyl acrylamide taught by LAU et al. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bonora et al. (Nucleic Acids Research, 1993, 21(5), p1213-1217, cited in PTO-892) in view of Gravert et al. (Chem. Rev., 1997, 97, p489-509, cited in PTO-892) and LAU et al. (WO 2016/160475 A1, published 06 Oct 2016, cited in PTO-892) as applied to claims1-4, 8-9, 11-23, 26-30, 34, 36, and 38-41, and further in view of Molina et al. (Current Protocols in Nucleic Acid Chemistry, 77, e82, 17 pages, provided by Applicant in IDS filed 16 Sep 2022) and Wang et al. (Progress in Polymer Science, 2016, 53, p169-206, cited in PTO-892).
Bonora et al. in view of Gravert et al. and LAU et al. teaches as above. Gravert et al. further teaches although precipitation/crystallization is the fastest and most common mode of product separation, other methods have been used to isolate macromolecular supports from low molecular weight impurities. Dialysis using a semipermeable membrane has achieved polymer purification. This procedure becomes less time-consuming in ultrafiltration (also called diafiltration or membrane filtration) when pressure gradients speed the separation of polymer from the reaction supernant using a membrane. (Gravert et al. page 491, left column, paragraph 4) 
Bonora et al. in view of Gravert et al. and LAU et al. does not specifically teach the method where the filtration is performed with a membrane comprising a regenerated cellulose having a molecular weight cutoff (MWCO) from about 5 kDa to about 50 kDa. (claim 24)
Molina et al. teaches advances in liquid-phase oligonucleotide synthesis (LPOS) as a possible alternative strategy to meet the scale-up challenge to prepare oligonucleotide-based drugs. (page 1, abstract) Molina et al. teaches a membrane-based method is utilized efficiently for clean separation of oligonucleotide-linked PEG (as the soluble polymeric support) from small molecular weight reagents and impurities after each step. The novel approach depends on a diafiltration procedure that enables the isolation of the PEG-bound oligomer by considering primarily geometric and size-related features of the molecules present in the reaction mixture. In this process the soluble-supported oligomer is rejected by a small pore-size membrane. The product remains in the upstream concentrated organic solvent or retentate (i.e., molecules that are unable to pass the membrane), whereas the excess reagents and impurities, having lower molecular weights, pass through the membrane and are removed into the so-called permeate. In order to apply this technology to a wide range of compounds with different sizes, various membranes having a specific molecular weight cut-off (MWCO) can be employed. (page 10, left column, paragraph 3 to right column, paragraph 1) 
Wang et al. teaches the dual threats of the depletion of nonrenewable energy and environmental pollution caused by petroleum-based polymers motivate utilization of naturally occurring polymers to create new materials. Cellulose, as the most abundant natural polymer on earth, has attracted attention due to its renewability, wide availability, low-cost, biocompatibility and biodegradability, etc. Regenerated cellulose may be constructed simply via physical dissolution and regeneration, an environmentally friendly process avoiding the consuming of chemicals since most of the reagents (solvents, coagulant, etc.) may be recycled and reused. Regenerated cellulose materials with different functions and properties have been designed and fabricated in different forms, such as filaments, films/membranes, microspheres/beads, hydrogels/aerogels and bioplastics, etc. (page 169, abstract) Wang et al. teaches films regenerated from cellulose in LiOH/urea exhibited pore size from 21 to 52 nm, and can be applied to wastewater treatment, in which the organic matters with molecular weight larger than 20,000 effected significantly on the membrane pore density. (page 181, left column) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Bonora et al. in view of Gravert et al. and LAU et al. further in view of Molina et al. and Wang et al. in order to select the method where the filtration is performed with a membrane comprising a regenerated cellulose having a molecular weight cutoff (MWCO) from about 5 kDa to about 50 kDa. One of ordinary skill in the art would have been motivated to combine Bonora et al. in view of Gravert et al. and LAU et al. further in view of Molina et al. and Wang et al. with a reasonable expectation of success because Gravert et al. further teaches although precipitation/crystallization is the fastest and most common mode of product separation, other methods have been used to isolate macromolecular supports from low molecular weight impurities such as dialysis using a semipermeable membrane, Molina et al. teaches a membrane-based method is utilized efficiently for clean separation of oligonucleotide-linked PEG (as the soluble polymeric support) from small molecular weight reagents and impurities after each step where various membranes having a specific molecular weight cut-off (MWCO) can be employed, and Wang et al. teaches membranes of regenerated cellulose for separating organic matters with molecular weight larger than 20,000 or a MWCO of 20 kDa and that regenerated cellulose is an advantageous environmentally friendly material with advantages of renewability, wide availability, low-cost, biocompatibility and biodegradability. Therefore it would have been obvious to combine Bonora et al. in view of Gravert et al. and LAU et al. further in view of Molina et al. and Wang et al. in order to select the method where the filtration is performed with a membrane comprising a regenerated cellulose having a molecular weight cutoff (MWCO) from about 5 kDa to about 50 kDa because Molina et al. teaches the advantages of a membrane-based method where various membranes may be selected, and Wang et al. teaches membranes of regenerated cellulose have known advantages.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623